DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Clarification and corrections are required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0228718).

Regarding claim 1
Lee et al. shows the display device comprising: an input device, a pulse width modulation signal generating part (see for example Figs. 1, 4 and 8), a drive circuit having M (where M is a natural number of two or more) types of duty ratio resolution (see for example Fig. 2A and para. 0061-0064 that shows plural PWM duty ratios for different grayscale levels), a backlight including a plurality of light- emitting elements (see for example Fig. 4), and a display panel (140) overlapping the backlight, wherein the pulse width modulation signal generating part sets the duty ratio for each period of a pulse width modulation signal (see for example Fig. 2A and para. 0061-0064 that shows plural PWM duty ration for different grayscale levels), and generates an intermediate gray scale signal including a signal including a first pulse width modulation signal continuous to a second pulse width modulation signal corresponding to two duty ratios closest to each other among the M types of duty ratios, based on a signal related to luminance from the input device (taken to be intermediate grayscales such as Grayscale levels 2-4, see for example Figs. 2A-3B); and the drive circuit (120) controls a plurality of light-emitting elements of the backlight, based on the intermediate gray scale signal (see for example Figs. 3A,4, 8 and 10).


	
Regarding claim 4
	Lee et al. further shows, wherein a frequency of the pulse width modulation signal is equal to or greater than 2600 Hz (taken to be inherent with the calculation of the grayscale levels shown in para. 0059 and 0077).  

	Regarding claim 5
	Lee et al. further shows, wherein the intermediate gray scale signal includes N (N is a natural number of two or more) periods of the pulse width modulation signal (see for example grayscale levels 2-4), and 27Attorney Docket No.: US84182 20X00261JP2020-048347each period of the N periods of the pulse width modulation signal includes the first pulse width modulation signal (taken to be a period of a first PWM such as grayscale level 2, see Fig. 3A) and the second pulse width modulation signal (taken to be a period of a second PWM such as grayscale level 3, see Fig. 3A).  




Allowable Subject Matter

Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 3 and 6
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claim 1, having the further limitations as set forth in claims 2, 3 and 6.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onogi (US 2013/02655348) and Seo (US 2012/0147291), both show a display device having PWM signal generation,  and drive circuit having plural duty ration for controlling the backlight of the display device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687